DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 1-13 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, Kudo et al. (JP 2005-334462 A) disclosed an endoscope system comprising: 
an endoscope comprising a first image pickup device and a second image pickup device each configured to pick up an image of an object in a subject ([0017] and [0018]; the rigid stereoscopic endoscope to which a stereoscopic TV camera having a CCD for a right-eye image and a CCD for a left-eye image is attached); 
[0016], [0043] and [0044]; the stereoscopic image display unit, and the imaging region determination circuit, right-image imaging region control circuit, and left-image imaging region control circuit); 
a sensor configured to sense distance information that is information of a distance from an objective surface positioned at a distal end of an insertion portion of the endoscope to a predetermined observation object in the subject ([0032]; the imaging region determination circuit that obtains an encoder count value and the object distance from the count value-object distance data); and 
a processor ([0016]), wherein 
the processor is configured to: 
generate the 3D image based on a first picked-up image picked up by the first image pickup device and a second picked-up image picked up by the second image pickup device ([0016]; corresponds to the left­ eye CCU, right-eye CCU, left-eye LCD controller, and right-eye LCD controller); and 
change the displayed image by performing at least one of control of the endoscope, image processing for generating the 3D image, and control of the monitor ([0043] and [0044]; the imaging region determination circuit, right-image imaging region control circuit, and left-image imaging region control circuit), and 
based on the distance information, the processor controls the first picked-up image so as to change a position of a first output region included in an entire image pickup region of the first image pickup device and in which an image pickup signal for the first picked-up image is outputted, controls the second picked-up image so as to change a position of a second output region included in an entire image pickup region of the second image pickup device and in which an image pickup signal for the second picked-up image is outputted ([0045] and [0057]; Fig. 10(a)-10(c); paragraph [0045] indicates that the imaging region in a horizontal direction outputted to the right-eye CCU from the right-eye imaging CCD and the imaging region in the horizontal direction outputted to the left-eye CCU from the left-eye image CCD are controlled on the basis of the distance between the object and the rigid stereoscopic endoscope and the information pertaining to the type of the stereoscopic endoscope used, and paragraph [0057] indicates that the imaging region in the horizontal direction that is outputted from the right-eye LCD controller to the right-eye LCD to be displayed and the imaging region in the horizontal direction that is outputted from the left-eye LCD controller to the left-eye LCD to be displayed are controlled on the basis of the distance between the object and the rigid stereoscopic endoscope and the information pertaining to the type of the stereoscopic endoscope used).
However, Kudo failed to teach the processor controls the first and second picked-up images such that an interval between a center of the first output region and a center of the second output region is a first value when the distance is within a predetermined range, and controls the first and second picked-up images such that the interval is a second value different from the first value when the distance is out of the predetermined range.
Further search and consideration does not result in any prior art that cures the deficiency of Kudo, therefore, the independent claims 1, 12 and 13.
The dependent claims 2-11 are allowed because they are depended from the allowed independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205.  The examiner can normally be reached on Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASMAMAW G. TARKO/
Patent Examiner, Art Unit 2482



/CHRISTOPHER S KELLEY/            Supervisory Patent Examiner, Art Unit 2482